
	

115 S2144 IS: Safe Environment from Countries Under Repression and Emergency Act
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Van Hollen (for himself, Mr. Cardin, Mrs. Feinstein, Mr. Reed, Ms. Hirono, Mrs. Gillibrand, Mr. Markey, Ms. Harris, Mr. Whitehouse, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide a process for granting lawful permanent resident status to aliens from certain countries
			 who meet specified eligibility requirements.
	
	
		1.Short title
 This Act may be cited as the Safe Environment from Countries Under Repression and Emergency Act or the SECURE Act.
		2.Adjustment of status of certain foreign nationals
			(a)Adjustment of status
 (1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)), the status of any alien described in subsection (b) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is not inadmissible under paragraph (2) or (3) of section 212(a) of such Act (8 U.S.C. 1182(a)); (B)is not deportable under paragraph (2), (3), or (4) of section 237(a) of such Act (8 U.S.C. 1227(a)); and
 (C)is not described in section 208(b)(2)(A)(i) of such Act (8 U.S.C. 1158(b)(2)(A)(i)). (2)Relationship of application to certain orders (A)In generalAn alien who is present in the United States and has been ordered removed, or permitted voluntarily to depart, from the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) may, notwithstanding such order, apply for adjustment of status under paragraph (1).
 (B)Motion not requiredAn alien described in subparagraph (A) may not be required, as a condition of submitting or approving an application under such subparagraph, to file a motion to reopen, reconsider, or vacate an order described in such subparagraph.
 (C)ApprovalIf the Secretary of Homeland Security approves an application submitted by an alien under subparagraph (A), the Secretary shall cancel the order related to the alien that is referred to in such subparagraph.
 (D)DenialIf the Secretary of Homeland Security renders a final administrative decision to deny an application submitted by an alien under subparagraph (A), the order related to such alien shall be effective and enforceable to the same extent as if such application had not been made.
					(b)Aliens eligible for adjustment of status
 (1)In generalAn alien is described in this subsection if the alien— (A)is a national of a foreign state that was at any time designated under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b));
 (B)(i)is in temporary protected status under section 244 of the Immigration and Nationality Act 8 (8 U.S.C. 1254a);
 (ii)held temporary protected status as a national of a designated country listed in paragraph (1); or
 (iii)qualified for temporary protected status at the time the last designation was made by the Secretary of Homeland Security;
 (C)has been continuously present in the United States for at least 3 years and is physically present in the United States on the date on which the alien files an application for adjustment of status under this section; and
 (D)passes all applicable criminal and national security background checks. (2)Short absencesAn alien shall not be considered to have failed to maintain continuous physical presence in the United States under paragraph (1)(C) by reason of an absence, or multiple absences, from the United States for any period or periods that do not exceed, in the aggregate, 180 days.
 (3)Waiver authorizedNotwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), an alien who fails to meet the continuous physical presence requirement under paragraph (1)(C) shall be considered eligible to receive an adjustment of status under this section if the Attorney General or the Secretary of Homeland Security determines that the removal of the alien from the United States would result in extreme hardship to the alien or the alien’s spouse, children, parents, or domestic partner.
				(c)Stay of removal
 (1)In generalExcept as provided in paragraph (2), an alien who is subject to a final order of removal may not be removed if the alien—
 (A)has a pending application under subsection (a); or (B)(i)is prima facie eligible to file an application under subsection (a); and
 (ii)indicates that he or she intends to file such an application. (2)ExceptionParagraph (1) shall not apply to any alien whose application under subsection (a) has been denied by the Secretary of Homeland Security in a final administrative determination.
				(3)During certain proceedings
 (A)In generalExcept as provided in subparagraph (B) and notwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may not order any alien to be removed from the United States if the alien raises, as a defense to such an order, the eligibility of the alien to apply for adjustment of status under subsection (a).
 (B)ExceptionSubparagraph (A) shall not apply to any alien whose application under subsection (a) has been denied by the Secretary of Homeland Security in a final administrative determination.
 (4)Work authorizationThe Secretary of Homeland Security— (A)shall authorize any alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States while such application is pending; and
 (B)may provide such alien with an employment authorized endorsement or other appropriate document signifying such employment authorization. (d)Adjustment of status for spouses and children (1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)) and except as provided in paragraphs (2) and (3), the Secretary of Homeland Security shall adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is the spouse, domestic partner, child, or unmarried son or daughter of an alien whose status has been adjusted to that of an alien lawfully admitted for permanent residence under subsection (a);
 (B)is physically present in the United States on the date on which the alien files an application for such adjustment of status; and
 (C)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence.
					(2)Continuous presence requirement
 (A)In generalThe status of an unmarried son or daughter referred to in paragraph (1)(A) may not be adjusted under paragraph (1) until such son or daughter establishes that he or she has been physically present in the United States for at least 1 year.
 (B)Short absencesAn alien shall not be considered to have failed to maintain continuous physical presence in the United States under subparagraph (A) by reason of an absence, or multiple absences, from the United States for any period or periods that do not exceed, in the aggregate, 180 days.
 (3)WaiverIn determining eligibility and admissibility under paragraph (1)(C), the grounds for inadmissibility under paragraphs (4), (5), (6), (7)(A), and (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
 (e)Availability of administrative reviewThe Secretary of Homeland Security shall provide applicants for adjustment of status under subsection (a) the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act 19 (8 U.S.C. 1255); or
 (2)aliens who are subject to removal proceedings under section 240 of such Act (8 U.S.C. 1229a). (f)Exceptions to numerical limitationsThe numerical limitations set forth in sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152) shall not apply to aliens whose status is adjusted pursuant to subsection (a).
			3.Additional reporting requirements regarding future discontinued eligibility of aliens from
 countries currently listed under temporary protected statusSection 244(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(3)) is amended— (1)in subparagraph (A)—
 (A)by striking the Attorney General and inserting , the Secretary of Homeland Security; (B)by inserting (including a recommendation from the Secretary of State that is received by the Secretary of Homeland Security not later than 90 days before the end of such period of designation) after Government; and
 (C)by striking The Attorney General and inserting The Secretary; and (2)in subparagraph (B)—
 (A)by striking If the Attorney General and inserting the following:  (i)In generalIf the Secretary of Homeland Security; 
 (B)in clause (i), as redesignated, by striking Attorney General and inserting Secretary; and (C)by adding at the end the following:
					
 (ii)ReportNot later than 3 days after the publication of the Secretary’s determination in the Federal Register that a country’s designation under paragraph (1) is being terminated, the Secretary shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that shall include—
 (I)an explanation of the event or events that initially prompted such country’s designation under paragraph (1);
 (II)the progress the country has made in remedying the designation under paragraph (1), including any significant challenges or shortcomings that have not been addressed since the initial designation;
 (III)a statement indicating whether the country has requested a designation under paragraph (1), a redesignation under such paragraph, or an extension of such designation; and
 (IV)an analysis, with applicable and relevant metrics, as determined by the Secretary, of the country’s ability to repatriate its nationals, including—
 (aa)the country’s financial ability to provide for its repatriated citizens; (bb)the country’s financial ability to address the initial designation under paragraph (1) without foreign assistance;
 (cc)the country’s gross domestic product and per capita gross domestic product per capita; (dd)an analysis of the country’s political stability and its ability to be economically self-sufficient without foreign assistance;
 (ee)the economic and social impact repatriation of nationals in possession of temporary protected status would have on the recipient country; and
 (ff)any additional metrics the Secretary considers necessary.. 4.Other matters (a)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall apply in this Act.
 (b)Savings provisionNothing in this Act may be construed to repeal, amend, alter, modify, effect, or restrict the powers, duties, functions, or authority of the Secretary of Homeland Security in the administration and enforcement of the immigration laws.
 (c)Eligibility for other immigration benefitsAn alien who is eligible to be granted the status of an alien lawfully admitted for permanent residence under section 2 may not be precluded from seeking such status under any other provision of law for which the alien may otherwise be eligible.
